Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 discloses the limitation ‘…non-transitory computer-readable recording medium…’. The specification does not disclose a ‘…computer-readable recording medium…’ and what device comprise a ‘…computer-readable recording medium…’. However, the specification does disclose a ‘recording medium’ in paragraph 0016.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 discloses the limitation ‘…non-transitory computer-readable recording medium…’. The specification does not disclose a ‘…computer-readable recording medium…’ and what device comprise a ‘…computer-readable recording medium…’. However, the specification does disclose a ‘recording medium’ in paragraph 0016.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 1-7 is the inclusion of the following limitations: ‘releasing the lock after the user data for recovery is cached in the memory of any of the computer nodes, and recovering the recovery target data on basis of the user data for recovery cached in the memory; and write processing in accordance with a write request for the storage area includes updating the user data for recovery .
The primary reason for the allowance of claim 8 is the inclusion of the following limitations: ‘releasing the lock after the user data for recovery is cached in the memory of any of the computer nodes, and recovering the recovery target data on basis of the user data for recovery cached in the memory; and updating, in write processing in accordance with a write request for the storage area, the user data for recovery cached in the memory in accordance with the write request and writing the user data on the storage area in accordance with the write request’.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is: USPN 20200285551 discloses restoring failed stripes in storage devices by acquiring a lock of a cache which transfers data elements and/or parity of the restoration source area in order to restore the data;
USPN 8132044 discloses asserting a reader/writer lock on a row being reconstructed and postpone execution of a write operation until completion of the reconstruction and having another column deal with the write request in column 2, lines 52 – column 3, line 7;
USPN 20110208994 discloses a rebuilding protocol that locks strips in a recovery strip set as disclosed in paragraph 0045 and is able to rebuild lost data and/or parity;



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Yolanda L Wilson/Primary Examiner, Art Unit 2113